Case 6:18-cv-01601-WWB-GJK Document 113 Filed 10/07/19 Page 1 of 2 PageID 6430




                          UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 ESR PERFORMANCE CORP.,

        Plaintiff,

 v.

 JVMAX, INC.,                                              Case No: 6:18-cv-1601-Orl-78GJK

            Defendant.



                                           ORDER
        This cause came on for consideration, without oral argument, on the following motion:

        MOTION:          ESR PERFORMANCE CORP.’S MOTION FOR JUDICIAL
                         SETTLEMENT CONFERENCE WITH INCORPORATED
                         MEMORANDUM OF LAW (Doc. No. 99)

        FILED:           August 30, 2019



        THEREON it is ORDERED that the motion is GRANTED.

        On August 30, 2019, Plaintiff filed a motion for a judicial settlement conference (the

 “Motion”). Doc. No. 99. The Motion requests a settlement conference before a United States

 Magistrate Judge. Doc. No. 99. The Motion indicates that Defendant opposes the Motion but no

 response was filed. Doc. No. 99. Pursuant to the Case Management and Scheduling Order, “the

 Court routinely grants motions as unopposed when no Response is filed.” Doc. No. 57 at 10.

        Accordingly, it is hereby ORDERED that the Motion (Doc. No. 99) is GRANTED as

 follows:
Case 6:18-cv-01601-WWB-GJK Document 113 Filed 10/07/19 Page 2 of 2 PageID 6431



               1.        This case is REFERRED to United States Magistrate Judge Embry J.

                         Kidd, who is not assigned to this case, to conduct a settlement conference;

                         and

               2.        The parties shall attend the conference at Judge Kidd’s direction, the

                         details of which will be contained in a separate order issued by His Honor.

        DONE and ORDERED in Orlando, Florida, on October 7, 2019.




 Copies furnished to:
 Counsel of Record
 Unrepresented Parties




                                                 -2-
